DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments made during the previous interview, see page 11, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1 under                     
                        §
                    
                 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DE102012004198A1 (Stein) and US Pub 20150199847 (Johnson).
Applicant’s arguments made during the previous interview, see page 11, filed 12/15/2021, with respect to the rejection(s) of claim(s) 14 under                     
                        §
                    
                 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DE102012004198A1 (Stein) and US Pub 20150199847 (Johnson).
Applicant’s arguments made during the previous interview, see page 11, filed 12/15/2021, with respect to the rejection(s) of claim(s) 18 under                     
                        §
                    
                 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DE102012004198A1 (Stein) and US Pub 20150199847 (Johnson).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “126” and “201” have both been used to designate the  Multi-Dimensional Machine Path Detection and Visualization System.  Figs. 1-3 are still inconsistent with Multi-Dimensional Machine Path . 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings still have not been completely corrected.  Figs. 1-3 are still inconsistent with Multi-Dimensional Machine Path Detection and Visualization System.  Fig. 1 labels it as 126; Fig. 2 labels it as 201, and Fig. 3 labels it as 126. 
 Specification
The disclosure is objected to because of the following informalities: “Machine path detection system” is referred to as part 126 and as part 201. Either one number should be adhered to or the distinction between the two parts should be explained.
Appropriate correction is required.
The rest of the objections regarding the specification are withdrawn. 

Claim Objections
The objections to the claims have been addressed and are withdrawn.

Claim Rejections - 35 USC § 112
Claim 13 has been amended to remove the ambiguity regarding “the path”.  The §112 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE102012004198A1 (Stein), in light of US Pub 20150199847 (Johnson et al, hence Johnson).
As for claim 1, Stein teaches a method of controlling a mobile machine having a set of ground engaging elements, the method comprising: (vehicle being driven off road [0001][0002], ground-engaging elements (inherent in "driving a vehicle off road") method [0001])
receiving an image of terrain proximate the mobile machine; ("In a method for supporting a driver when driving a vehicle off-road, an area surrounding the vehicle is recorded using at least one recording unit and a terrain profile is determined from data recorded using the recording unit."[0010])
detecting a contour of the terrain; ("The terrain profile G is determined as a three-dimensional terrain profile from the three dimensional surroundings images, with an evaluation unit 3 being coupled to the detection unit 2 for this purpose."[0024])
determining a projected path of the set of ground engaging elements based on the detected contour of the terrain: (A "probable trajectory" is mentioned as having been generated by the evaluation unit 3: "Furthermore, depending on the probable trajectory T of the vehicle 1, i. H. From the trajectory T of the vehicle 1 predicted by the evaluation unit 3, an incline angle, an incline angle, a lateral inclination angle and a ramp angle of the respective section of the terrain profile G are determined and taken into account when determining the degree of danger." [0026] (instances of probable trajectory T are shown in Figs. 1-4,6))
and controlling a display device to display the image of the terrain with an overlay representing display element. (A display device shows the image of the terrain with a grid overlay showing the geometry of the terrain (Fig. 7). Lines stretching out from the vehicle are probably parallel to or follow the predicted trajectory, but this is not defined.)
Stein does not specifically teach the trajectory is being shown on the display.  However, Johnson teaches an overlay representing display element that visually represents a location of the projected path of the ground engaging elements on the image of the terrain. (Trajectory shown on HUD is mentioned: "for example, the head mountable display system 200 may display parallel lines along the path of movement of the machine 10…"[0042])
It would have been It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the trajectory projection in the display capabilities of Johnson in the display system of Stein.  The motivation would be to provide more information to the driver. 
As for claim 2, Stein, as modified, teaches wherein the overlay display element comprises a three-dimensional overlay representing projected movement of the mobile machine in three dimensions. (Stein: the predicted trajectory is shown to be in three dimensions in Fig. 4. Johnson: Showing a trajectory on a HUD is taught [0042]).
As for claim 3, Stein, as modified, teaches wherein the overlay display element represents a slope of the terrain along a projected path of the set of ground engaging elements. . (Stein: the slope of the terrain is shown in Fig. 7. Johnson: Showing a trajectory on a HUD is taught [0042]).
As for claim 4, Stein, as modified, teaches wherein the overlay display element represents a projected change in elevation of the set of ground engaging elements. (Stein: See Fig. 7 and [0030]. “Warnings of a steep gradient” would necessarily mean a projected change in elevation of the set of ground engaging elements.) 
As for claim 5, Stein, as modified, teaches  wherein the overlay display element represents a projected change in at least one of a pitch or a roll of the mobile machine along the machine path. (Stein: "As shown in more detail in FIG. 7 , this graphic output is performed in such a way that images of the surroundings showing the terrain profile G are output by means of the display unit 4 . For this display of the critical driving situations, auxiliary lines L and warnings W, shown in more detail in FIG.7 (Pitch  mentioned in [0030], roll warning shown in Fig. 7) ).
As for claim 6, Stein, as modified, teaches wherein the visual appearance of the overlay display element varies based on changes in the slope of the terrain along the project path. (Stein: Fig. 7. showing 3D terrain changes.).
As for claim 7, Stein, as modified, teaches and further comprising: receiving an indication of an object detected on the terrain; ("[Fig. ]3 shows the vehicle 1 in a third driving situation, the obstacle H, in contrast to the second driving situation, being formed by an object located in the predicted driving corridor of the vehicle 1 ."[0033])
determining a location of the object relative to the machine path; and displaying an object indicator representing the location of the object relative to the machine path. (Stein: Fig. 3. Inherent. In order to be able to calculate the danger of a "probable rolling movement of the vehicle 1 due to the obstacle H" [0033] and showing it in the display, the system needs to determine the location of said obstacle H relative to the vehicle path.)
and displaying an object indicator representing the location of the object relative to the machine path. (Stein: "In this situation, the graphical output of the critical driving situation as a function of the size of the obstacle H includes in particular that the driver is informed of a probable rolling movement of the vehicle 1 due to the obstacle H or that it cannot be driven over." (obstacle would be shown on terrain (Fig. 7)))
As for claim 8, Stein, as modified, also teaches further comprising displaying an indication of a distance of the object from the mobile machine. (See Fig. 7, which has grid lines laid over a 3D surface. The lines perpendicular to the movement of the vehicle would give an indication of the distance to any pictured obstacle.)
As for claim 9, Stein, as modified, also teaches wherein the indication comprises one or more range lines. (Stein: See Fig. 7, which has grid lines laid over a 3D surface. The lines perpendicular to the movement of the vehicle would give an indication of the distance to any pictured obstacle.)
As for claim 12, Stein, as modified, also teaches wherein the mobile machine comprises a frame, and a tool that is supported by the frame and configured to move material on a worksite. (Johnson: "Machine 10 may embody any type of machine. For example, machine 10 may embody a mobile machine such as the haul truck depicted in FIG.1, a service truck, a wheel loader, a dozer, or another type of mobile machine known in the art.")
As for claim 13, Stein, as modified, also teaches determining the path of the ground engaging elements based on at least one of: a steering angle; a differential drive speed of a first ground engaging element relative to a second ground engaging element; or an articulation angle of the mobile machine (Stein: "The determination of the movement of the vehicle 1 is carried out by evaluating the images of the surroundings of the detection unit 2 and other sensors of the vehicle 1 (not shown). The sensors include at least one speed sensor and one steering angle sensor."[0027]).
As for claim 14, Stein teaches a mobile machine comprising: a set of ground engaging elements; (vehicle being driven off road [0001][0002], ground-engaging elements (inherent in "driving a vehicle off road"))
an imaging sensor configured to generate a signal representing a terrain proximate the mobile machine; ( "The vehicle 1 includes a detection unit 2 from which three-dimensional images of the environment are generated from the detected data of the environment of the vehicle 1. The detection unit 2 is a stereo camera, a laser scanner or what is known as a photomixing detector, PMD for short."[0023])
a terrain detection system configured to detect a contour of the terrain; ("The vehicle 1 includes a detection unit 2 from which three-dimensional images of the environment are generated from the detected data of the environment of the vehicle 1 ."[0023] and "The terrain profile G is determined as a three-dimensional terrain profile from the three dimensional surroundings images, with an evaluation unit 3 being coupled to the detection unit 2 for this purpose."[0024])
a machine path system configured to determine a projected path of the set of ground engaging elements based on the detected contour of the terrain; (A trajectory T of the vehicle across the terrain profile G is predicted by evaluation unit 3 [0026] and is shown in Figures 1-4.)
and a visualization system configured to generate a user interface display that includes: (Display unit 4, as shown in Fig. 7)
an image of the terrain based on the signal generated by the imaging sensor; (A display device shows the image of the terrain with a grid overlay showing the geometry of the terrain and warnings (Fig. 7))
and an overlay.(see above). 
Stein does not specifically teach the trajectory is being shown on the display.  However, Johnson teaches an overlay representing display element that visually represents a location of the projected path of the ground engaging elements on the image of the terrain. (Trajectory shown on HUD is mentioned: "for example, the head mountable display system 200 may display parallel lines along the path of movement of the machine 10…"[0042])
It would have been It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the trajectory projection in the display capabilities of Johnson in the display system of Stein.  The motivation would be to provide more information to the driver. 

As for claim 15, Stein, as modified, teaches further comprising: a control system configured to receive control inputs and to control the set of ground engaging elements based on the control inputs. (Stein: Note that this could be a steering wheel or another steering device measured by the steering angle sensor [0027])
where in the machine path system is configured to determine the projected path of the set of around engaging elements based on the control inputs, and the overlay display element comprises a three-dimensional overlay representing projected movement of the mobile machine in three dimensions. (Stein: "The determination of the movement of the vehicle 1 is carried out by evaluating the images of the surroundings of the detection unit 2 and other sensors of the vehicle 1 (not shown).The sensors include at least one speed sensor and one steering angle sensor."[0027]  The trajectory is created by evaluation unit 3 [0026] and is definitely three-dimensional (see Fig.4). If the trajectory is shown on the display (as taught by Johnson), all elements are covered.) 
As for claim 16, Stein, as modified, also teaches wherein the visual appearance of the overlay display element varies based on at least one of:  (Stein: Fig. 7)
a projected change in pitch of the mobile machine along the projected path of the ground engaging elements, (Stein: If the terrain of Fig. 4 were shown in the display of Fig. 7 a projected change is pitch would be shown)
or a projected change in roll of the mobile machine along the projected path of the ground engaging elements. (Stein: Fig. 7 shows a projected change in roll with the warning.)
As for claim 18, Stein teaches a control system for a mobile machine having a set of ground engaging elements, the control system comprising: (Stein: Mobile machine : 1 Vehicle Control system: combination of (2 recording unit; 3 evaluation unit; 3.1 prediction unit;) 4 display unit)
image processing logic configured to receive an image of terrain proximate the mobile machine: (inherent in the detection unit 2: "a detection unit 2 from which three-dimensional images of the environment are generated from the detected data of the environment of the vehicle 1 ."[0023])
terrain contour detection logic configured to detect a contour of the terrain; ("In a method for supporting a driver when driving a vehicle off-road, an area surrounding the vehicle is recorded using at least one recording unit and a terrain profile is determined from data recorded using the recording unit."[0010])
projected machine path determination logic configured to determine a projected path of the set of ground engaging elements based on the detected contour of the terrain; (a trajectory T of the vehicle across the terrain profile G is predicted by evaluation unit 3 [0026] and is shown in Figures 1-4.)
and user interface logic configured to control a display device to display the image with an overlay display element [on] the image of the terrain. (A display device shows the image of the terrain with a grid overlay showing the geometry of the terrain (Fig. 7) ) 
Stein does not specifically teach the trajectory is being shown on the display, but does teach the trajectory as being three dimensional (See Fig. 4).  However, Johnson teaches an overlay representing display element that visually represents a location of the projected path of the ground engaging elements, in three dimensions, on the image of the terrain. (Trajectory shown on HUD is mentioned: "for example, the head mountable display system 200 may display parallel lines along the path of movement of the machine 10…"[0042])
It would have been It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the trajectory projection in the display capabilities of Johnson in the display system of Stein.  The motivation would be to provide more information to the driver.
 
As for claim 19, Stein, as modified, teaches wherein the visual appearance of the overlay display element varies based on changes in the slope of the terrain along the project path. (Stein: If the terrain of Fig. 4 were shown in the display of Fig. 7 a projected change is pitch would be shown. Also note change in color depending on risk [0037]. Fig. 7 already shows changes in lateral slope.)

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, as modified by Johnson, as applied to claims 1 and 14 above, and further in view of JP 2018-156550 A (Ogura)
As for claim 10, neither Stein nor Johnson specifically teach receiving a range input and selecting a detection range. However, Ogura teaches receiving a range input; (condition that the vehicle is superseding the speed limit, difference between the actual speed and the speed limit triggers different levels, page 6 of translation) based on the range input, selecting a detection range; (page 6 of translation, Figs. 3,4,and 9) and generating [based] on the selected detection range. (Ogura's display shows an alarm based on possible obstacles within the detection range. Page 4 of translation. Figure 1 shows the layout of the system. 25 is the display, 24 is the setting unit which sends instructions to the display (and contains the visualization logic.))
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the range changing techniques of Ogura in the off-road machine system of Stein, as modified. The motivation would be to make sure that the range of detection of the surrounding terrain and possible obstacles is commensurate with
the speed of the vehicle.
As for claim 17, Stein, as modified, teaches a range control system configured to: receiving a range input; (Ogura: condition that the vehicle is superseding the speed limit, difference between the actual speed and the speed limit triggers different levels, page 6 of translation) based on the range input, selecting a detection range; (Ogura: page 6 of translation, Figs. 3,4,and 9) and generating [based] on the selected detection range. (Ogura: display shows an alarm based on possible obstacles within the detection range. Page 4 of translation.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stein, as modified by Johnson, and in light of Ogura, as applied to claim 10 above, and further in view of "2014 Nissan Versa Around View Monitor Challenge",(NPL-Nissan) (D:35-0:46 on YouTube)).
As for claim 11, none of Stein, Johnson, or Ogura specifically mention displaying a range indicator that indicates the selected detection range. However, this is known in the art. It is standard for back-up systems in vehicles to indicate the equivalent (distance to range) by using colors. (e.g. back-up system in a Nissan Versa 2014 model. See NPL-Nissan. (0:35-0:46 on YouTube)) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the range indicator of NPL-Nissan with the display system of Stein.  The motivation would be to provide more information to the driver.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stein, as modified by Johnson as applied to claim 18 above, and further in view of Ogura and in light of NPL-Nissan.
As for claim 20, Stein, as modified, does not specifically teach receiving a range input and selecting a detection range. However, Ogura teaches range setting logic configured to: receiving a range input; (Figure 5 shows the flowchart of the logic; condition that the vehicle is superseding the speed limit, difference between the actual speed and the speed limit triggers different levels, page 6 of translation)
based on the range input, selecting a detection range; (page 6 of translation, Figs. 3,4,and 9) and visualization logic configured to generate a visualization that represents the selected detection range on the display device. (Ogura's display shows an alarm based on possible obstacles within the detection range. Page 4 of translation. Figure 1 shows the layout of the system. 25 is the display, 24 is the setting unit which sends instructions to the display (and contains the visualization logic.))
It would have been obvious to one of ordinary skill in the art at the time of the application to have used the range changing techniques of Ogura in the off-road machine system of Stein. The motivation would be to make sure that the range of detection of the surrounding terrain and possible obstacles is commensurate with the speed of the vehicle.
Ogura does not specifically teach visualization logic configured to generate a visualization that represents the selected detection range on the display device, since very little is said about the display device aside from having lights. However, this is known in the art. It is standard for back-up systems in vehicles to indicate the equivalent (distance to different values of the range) by using colors. (e.g. Nissan Versa 2014 model) See 0:35-0:46 of the video, which shows a red/yellow/green spectrum for distances behind the car.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661